internal_revenue_service number release date date cc el gl br3 dl-108541-99 uilc memorandum for los angeles district_counsel from attn joseph h park lawrence h schattner chief branch general litigation subject request for advice on tax_advice privilege in sec_7525 this chief_counsel_advice is in response to your date memorandum received by the office_of_chief_counsel general litigation on date chief_counsel_advice is not binding on examination or appeals and is not a final case determination chief_counsel_advice issued to examination or appeals is advisory only and does not resolve the service’s position on an issue or provide the final basis for closing a case this document is not to be relied on or otherwise cited as precedent issue whether the tax_advice privilege which under the plain terms of sec_7525 is not applicable in criminal tax matters or proceedings effectively applies in such criminal matters or proceedings where the subject communications occurred during or with respect to earlier civil matters or proceedings conclusion the plain terms of sec_7525 provide that the tax_advice privilege is not applicable in criminal tax matters or proceedings this statutory exception contains no limitations or conditions and the legislative_history further indicates that none should apply therefore the tax_advice privilege is not applicable in criminal tax matters or proceedings even if a subject communication originated in the context of a civil matter or proceeding gl br3-dl-108541-99 facts although sec_7525 clearly states on its face that the tax_advice privilege is not applicable to criminal tax matters or proceedings tax practitioners are beginning to argue that there are situations where the privilege applies in the criminal context specifically some tax practitioners are arguing that communications between them and their clients during or with respect to a civil investigation are protected communications they argue that such communications are privileged from disclosure in any later criminal tax matter or proceeding in effect these tax practitioners are attempting to boot-strap the privilege into criminal tax matters or proceedings discussion sec_7525 establishes a limited tax_advice privilege sec_7525 was added by section a of the internal_revenue_service restructuring and reform act of p l and is applicable to communications made on or after date sec_7525 establishes the general_rule as follows with respect to tax_advice the same common_law protections of confidentiality which apply to a communication between a taxpayer and an attorney shall also apply to a communication between a taxpayer and any federally_authorized_tax_practitioner to the extent the communication would be considered a privileged_communication if it were between a taxpayer and an attorney sec_7525 plainly limits the context in which the privilege can be asserted to noncriminal tax matters or proceedings the statute provides as follows paragraph sec_7525 may only be asserted in- a any noncriminal tax matter before the internal_revenue_service and b any noncriminal tax proceeding in federal court brought by or against the united_states to date there are no reported cases interpreting sec_7525 or addressing the specific issue presented likewise the legislative_history does not directly address the specific issue presented the text of the various legislative reports closely follow the language of the statute the senate committee report s rep no reprinted in standard federal tax reporter cch para big_number states gl br3-dl-108541-99 the privilege of confidentiality may be asserted in any noncriminal tax proceeding before the irs as well as in noncriminal tax proceedings in the federal courts where the irs is a party to the proceeding the senate committee report also reiterates this point the privilege granted by the provision may only be asserted in noncriminal tax proceedings before the irs and in the federal courts with regard to such noncriminal tax matters in proceedings where the irs is a party id the conference committee report h_r conf_rep no reprinted in standard federal tax reporter cch para big_number contains similar language the conference agreement also clarifies that the privilege created by this provision may be asserted in non-criminal tax proceedings before the irs and in the federal courts with regard to a noncriminal tax proceeding where the united_states is a party in sum both the plain language of the statute and the legislative_history are clear the tax_advice privilege may not be asserted in criminal proceedings moreover the law does not support tax practitioners’ creative efforts to fashion an exception to the plain statutory rule that the tax_advice privilege does not apply in criminal tax matters or proceedings it is well established that under the common_law no privilege attaches to transactions between a client and a federally_authorized_tax_practitioner including an accountant and such person is competent to testify to communications between himself and his client in both civil and criminal proceedings 465_us_805 409_us_322 see privileged communications between accountant and client alr4th sec_2 supp see generally am jur 2d accountants sec_15 supp it is also well established that statutes in derogation of common_law must be strictly construed 406_f2d_1219 7th cir see 372_f2d_97 6th cir statutes in derogation of common_law must be construed narrowly the courts have repeatedly held that changes in common_law effected by statute must be clearly evidenced therein see eg 709_f2d_1088 6th cir 426_f2d_118 9th cir 358_f2d_421 3d cir no statute is to be construed as altering common_law further than its words clearly import united_states v mead supra even where a statute clearly expresses the intention to abrogate common_law the scope of common_law will be altered no further than is necessary to give effect to the language of the statute united_states v tilleraas supra gl br3-dl-108541-99 in the instant case sec_7525 clearly indicates that the tax_advice privilege may not be asserted in criminal tax matters or proceedings neither the statute nor the legislative_history indicates in any way that exceptions to this rule should be permitted or that the privilege could effectively apply in a criminal proceeding if it stemmed from communications in the context of civil actions given that sec_7525 is in derogation of the common_law it must be strictly and narrowly construed based upon its plain terms the scope of the common_law rule should not be altered any more than is necessary to implement the statute here it is not necessary to extend the privilege to criminal proceedings when the communications originated in the context of civil actions to implement the statute although the statute extends the common_law protections inherent in the attorney client privilege to tax_advice communications between a taxpayer and a federally_authorized_tax_practitioner it is clear that this extension is not absolute the limitations in subparagraph two are clear and should be upheld without qualification to effectuate the intent of the statute in the absence of clear legislative intent to allow the bootstrapping of the privilege the privilege should not be assertable in a criminal tax matter or proceeding regardless of where or in what context the tax_advice communication originated case development hazards and other considerations we believe the argument of tax petitioners that the tax_advice privilege may be bootstrapped in some criminal tax matters or proceedings has no support in the statute or the legislative_history the plain language of the sec_7525 and the accompanying legislative_history clearly state that the privilege is not applicable in criminal proceedings well established principles of statutory construction support the service’s position that the privilege should not be extended beyond the plain language of the statute in the absence of clear and explicit legislative intent
